Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a hearing aid for placement in user's ear canal, has button arrangement that has plunger configured to extend through inner cavity of coil for engaging integrated circuit (IC), in which plunger is operable via upper face of faceplate. The independent claim 1, identifies a uniquely distinct feature of “…..a plunger configured to control an integrated circuit arranged below the coil, the coil comprising one or more windings, the one or more windings being circumferential of an inner cavity of the coil with respect to a center or longitudinal axis of the coil, wherein at least a part of the plunger is in the inner cavity of the coil….wherein the plunger is configured to apply a mechanical force towards the integrated circuit.”  The independent Claim 11, identifies a uniquely distinct feature of “….a plunger configured to control an integrated circuit arranged below the coil, the coil comprising one or more windings, the one or more windings being circumferential of an inner cavity of the coil with respect to a center or longitudinal axis of the coil, wherein at least a part of the plunger is in the inner cavity of the coil; and at least two microphones that are essentially situated horizontally during use.”  The independent Claim 12, identifies a uniquely distinct feature of “….a plunger configured to control an integrated circuit arranged below the coil, the coil comprising one or more windings, the one or more windings being circumferential of an inner cavity of the coil with respect to a center or longitudinal axis of the coil, wherein at least a part of the plunger is in the inner cavity of the coil; wherein the plunger is configured to apply a mechanical force to the integrated circuit. Leedom (US7010137) teaches on Figures 6C-6I, Figure 9 teaches the faceplate 60 is configured to slide in and out relative to the microphone 18 and hearing aid electronics 12. The plate 60 is pushed in, opening the air passage 66 when the user pushes the hearing aid into his or her ear. The faceplate 60 is pulled out, closing the air passage 66 when the user pulls the pull cord 62 to remove the hearing aid from his or her ear. See at least col. 12 lines 41-50. FIGS. 6D 6H illustrate another embodiment of a switch mechanism to turn the hearing aid 10 "on" and "off" in accordance with the present invention. Beneficially, the hearing aid 10 can be turned "off" when not in use to extend the life of the battery. In this embodiment, the pull cord 62 extends through the faceplate 60 and is connected to an insulating member 128, which can also be referred to as a slider, as shown in FIG. 6E. The insulating member 128, in one embodiment, is constructed from a plastic or other suitable material by an injection molding process. Insulating member 128 includes an aperture 130 therethrough and can also include a tapered leading edge 134 to facilitate its insertion into the hearing aid 10 during the manufacturing process. Preferably, the pull cord 62 is strong, but slender-so as to not be obtrusive in the user's ear, and fairly rigid. In one embodiment, the pull cord 62 is constructed from a monofilament nylon material. The pull cord 62 is thermally or otherwise bonded to the insulating member 128. FIG. 6F illustrates an "on" position of the hearing aid 10. In this position, the insulating member 128 permits a switch contact element 132 to contact the cathode C of the battery 24B through aperture 130. It is noted that the anode A and the switch contact element 132 are always electrically connected to the circuit board. In this "on" position, the insulating member 128 is inserted into the hearing aid towards the tip 94 and retained by stopping . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651